PER CURIAM.
Angelo P. Washington appeals the denial of two motions for relief sought pursuant to Florida Rule of Criminal Procedure 3.800. We dismiss the appeal for lack of jurisdiction. The trial court’s order dated July 21, 1994, was rendered on July 22,1994. The notice of appeal discloses that Washington signed the document before a notary on August 23, 1994. On its face the notice is untimely. The last day the notice could have been timely filed was August 22,1994. The appeal must be dismissed. See Campbell v. State, 637 So.2d 80 (Fla. 4th DCA 1994); Jones v. State, 635 So.2d 989 (Fla. 1st DCA 1994).
Appeal dismissed.
FRANK, C.J., and DANAHY and LAZZARA, JJ., concur.